      Case 2:18-cv-02177-TLN-DB Document 59 Filed 10/26/20 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    STEPHEN STOWERS,                                  No. 2:18-cv-2177 TLN DB P
12                       Plaintiff,
13           v.                                         ORDER
14    HRABKO,
15                       Defendant.
16

17          Plaintiff is a state prisoner proceeding pro se. Plaintiff alleges defendant was deliberately

18   indifferent to his serious medical needs in violation of the Eighth Amendment. In an order and

19   findings and recommendations filed October 15, 2020, this court recommended defendant’s

20   motion for summary judgment be granted on the grounds that plaintiff failed to exhaust his

21   administrative remedies prior to filing this suit. In addition, this court addressed a motion to

22   compel plaintiff appended to his opposition to the summary judgment motion. This court denied

23   the motion to compel defendant to further respond to requests for admissions and requests for the

24   production of documents. (ECF No. 55.)

25          Plaintiff again seeks to compel defendant to respond to the same requests for admissions

26   and request for production of documents addressed in the motion plaintiff made previously.

27   Because this court had permitted plaintiff to make the present motions (see ECF No. 55 at 2 n. 2),

28   ////
                                                        1
      Case 2:18-cv-02177-TLN-DB Document 59 Filed 10/26/20 Page 2 of 4


 1   this court will grant plaintiff’s request for an extension of time to file the motions to compel, finds
 2   no response necessary from defendant, and considers those motions herein.
 3                               MOTION TO COMPEL ADMISSIONS
 4          In his first motion, plaintiff seeks to compel further responses to requests for admissions
 5   13, 14, 15 and 16. (ECF No. 57.)
 6          Request No. 13 – “Please admit or deny that incarcerated individuals (inmates) are not
 7   required to fully exhaust administrative remedies in certain circumstances.”
 8          Defendant objected to this request on numerous grounds. This court previously held that
 9   the request was improper because a party may not request an admission of a legal conclusion.
10   Fed. R. Civ. P. 36(a)(1) (limiting subjects upon which admissions may be sought); In re Tobkin,
11   578 F. App’x 962, 964 (11th Cir. 2014). This court further noted that any response by defendant
12   to request no. 13 would not affect this court’s consideration of the legal exceptions to the
13   exhaustion requirement. In sum, plaintiff’s request seeks information that is not relevant to this
14   court’s determination of whether or not plaintiff exhausted his administrative remedies.
15   Plaintiff’s renewed motion provides no basis to hold otherwise.
16          Request No. 14 – “Please admit or deny that the suggestion that Mr. Stowers should seek
17   further review on his Health Care Appeal (HC 602) concerned an anticipated action and not the
18   issue of deliberate indifference by Dr. Harabako [sic].”
19          Defendant again objected on numerous grounds. In the October 15 order, this court found
20   valid defendant’s objection that the request was ambiguous and calls for speculation. Dr. Hrabko
21   did not author the institutional response to plaintiff’s health care appeal and cannot be charged
22   with interpreting its meaning. Even had defendant attempted a more substantive response to this
23   request, it would not have affected this court’s consideration of the issues involved in plaintiff’s
24   argument that he should be excused from the exhaustion requirement. In other words, the request
25   sought information irrelevant to the motion for summary judgment. Plaintiff makes no new
26   arguments that would change that conclusion.
27          Request No. 15 – “Please admit or deny that Ogo v. City of Torrance, 37 Cal.App. 3d
28   830; White v. CA, 195 Cal.App. 3d 452; In re Dexter, 25 Cal. 3d 921; In re Arias, 42 Cal. 3d 667;
                                                        2
      Case 2:18-cv-02177-TLN-DB Document 59 Filed 10/26/20 Page 3 of 4


 1   Bockover v. Perko, 28 Cal.App. 4th 479; and In re Serna, 76 Cal.App. 3d 1010, explains six (6)
 2   different instances where an inmate is not required to fully exhaust his or her administrative
 3   remedies.”
 4          Defendant again objected that the request sought a legal opinion. This court previously
 5   agreed with that assessment and nothing about plaintiff’s current motion changes this court’s
 6   opinion. Plaintiff may not seek a legal conclusion by way of requests for admissions. Plaintiff’s
 7   request does not seek information relevant to defendant’s motion for summary judgment.
 8          Request No. 16 – “Please admit or deny that Plaintiff was not required to fully exhaust his
 9   administrative remedies before filing this suit.”
10          Again, plaintiff seeks a legal conclusion from this request. And, again, this court found
11   previously, and finds again, that any response to the request would not affect this court’s analysis
12   of the issues raised by defendant’s motion for summary judgment.
13                               MOTION TO COMPEL DOCUMENTS
14          Plaintiff moves to compel responses to two requests for the production of documents.
15          Request No. 7 – “Please provide copies of any and all documents concerning any CDCR
16   appeals filed by inmates against the Defendant in the past five years.”
17          Defendant interposed numerous objections to that request. However, defendant also
18   provided plaintiff with a substantive response. (See ECF No. 58 at 8 (“Defendant produces
19   responsive documents as Exhibit D.”). Plaintiff has not provided a copy of that substantive
20   response. Therefore, this court is unable to determine its reasonableness.
21          In any event, it appears from plaintiff’s argument that defendant asserted that there were
22   no other grievances against him during the relevant time period. Plaintiff argues that it is “hard to
23   believe” there are no other grievances. Plaintiff’s surprise is not grounds to compel a further
24   response.
25          Request No. 17 – “Please provide copies of any documents requiring Plaintiff to exhaust
26   administrative remedies prior to filing this lawsuit.”
27          Defendant objected on numerous grounds, including that plaintiff was asking defendant to
28   do his legal research. Defendant then directed plaintiff to the California Code of Regulations
                                                         3
      Case 2:18-cv-02177-TLN-DB Document 59 Filed 10/26/20 Page 4 of 4


 1   (“CCR”) and Department Operations Manual (“DOM”) and informed plaintiff that both could be
 2   found in the prison law library. As this court held in its prior order, plaintiff’s complaint that
 3   neither publication states that prisoners must exhaust their administrative remedies before they
 4   file a lawsuit is not correct. As discussed in that order, the CCR sets out the requirements for
 5   exhaustion and plaintiff has provided no competent evidence that it was unavailable to him in the
 6   law library in 2018 when he submitted his grievance.
 7            In sum, plaintiff fails to provide any new arguments that would change this court’s prior
 8   opinion that his motions to compel should fail. Plaintiff also seeks sanctions against defendant in
 9   both motions. Because this court finds plaintiff’s motions without merit, his requests for
10   sanctions are denied.
11            For the foregoing reasons, and good cause appearing, IT IS HEREBY ORDERED that:
12            1. Plaintiff’s motion for an extension of time (ECF No. 56) is granted. Plaintiff’s motions
13   to compel are deemed timely filed.
14            2. Plaintiff’s motion to compel admissions (ECF No. 57) is denied.
15            3. Plaintiff’s motion to compel production of documents (ECF No. 58) is denied.
16            4. Plaintiff’s motions for sanctions (ECF Nos. 57, 57) are denied.
17
     Dated : October 26, 2020
18

19

20

21

22
     DLB:9
23   DB/prisoner-civil rights/stow2177.mtcs or(2)


24

25

26

27

28
                                                        4
